Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Species I (fig. 3) and sub-species B (fig. 6), in the reply filed on 12/14/20 is acknowledged.
Claims 12 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/14/20.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claim 1, “a plurality of individual channels” is stated twice in the first indented clause.  Consequently, the antecedent basis for all instances of “the plurality of channels” is unclear.
Dependent claims 2-11, 13-16, and 18 are considered rejected for incorporating defects from rejected parent claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/665225 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6 of the instant application is/are anticipated by claims 1-17 of 16/665225.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
s 1-3 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-16 of copending Application No. 16/835629 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3 and 5 of the instant application is/are anticipated by claims 10-16 of 16/835629.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-15 of copending Application No. 16/835513 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3 and 5 of the instant application is/are anticipated by claims 12-15 of 16/835513.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-8 of U.S. Patent No. 10,906,309 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6 of the instant application is/are anticipated by claims 3-8 of 10,906,309 B2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-11, 16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimura et al. (US 2015/0306875 A1).
Regarding claim 1, Nishimura discloses a head comprising: 
a plurality of individual channels arranged in a first row (see plurality of channels that include ejection chambers 221, Fig. 3 [alternatively see Fig. 6]) in a first direction (see longitudinal direction in fig. 2) and a plurality of individual channels arranged in a second row in a second direction (see channels aligned in width-wise direction, fig. 2), 
wherein the first direction and the second direction intersect each other (see fig. 2); 
a first common channel extending in the first direction and fluidly communicated the plurality of individual channels (see fluid pathway that includes 212, figs. 2 and 4; alternatively see Fig. 6); and 
a second common channel extending in the first direction, fluidly communicated the plurality of individual channels and overlapping the first common channel in a third direction, wherein the third direction is orthogonal to both the first direction and the second direction (see fluid pathway that includes 304, fig. 2; alternatively see fig. 6).
Regarding claim 2, Nishimura further discloses the head according to claim 1, wherein the first common channel is configured to supply a fluid to the plurality of individual channels, and the second common channel configured to collect the fluid from the plurality of individual channels (see paras 28, 33-35, and 39-41).
claim 3, Nishimura further discloses the head according to claim 2, further comprising a supply channel configured to supply the liquid to the first common channel (can be 212 or 213, fig. 2; see paras 28, 33-35, and 39-41; alternatively see fig. 5), the supply channel extending in the third direction (see fig. 2; alternatively see fig. 5); and a first discharge channel configured to discharge liquid to an outside of the head, the first discharge channel extending in the third direction (can be 215, 216, 226, 222, or 224, 229, fig. 2; see 28, 33-35, and 39-41; alternatively see fig. 5).
Regarding claim 4, Nishimura further discloses the head according to claim 3, wherein the supply channel in fluid communication with a first end portion of the first common channel in the first direction, and the first discharge channel in fluid communication with a first end portion of the second common channel in the first direction (see fig. 2 or 5), wherein the first end portion of the first common channel is on a side of the head opposite to the first end portion of the second common channel (see fig. 2 or 5).
Regarding claim 5, Nishimura further discloses the head according to claim 3, further comprising a second discharge channel discharging liquid, extending in the third direction and in fluid communication with the first common channel (see fig. 2 or 5).
Regarding claim 6, Nishimura further discloses the head according to claim 5, wherein the supply channel in fluid communication with a first end portion of the first common channel in the first direction, and the second discharge channel in fluid communication with a second end portion of the first common channel in the first direction, wherein the first end portion of the first common channel is on a side of the head opposite to the second end portion of the first common channel (see fig. 2 or 5).
claim 7, Nishimura further discloses the head according to claim 1, wherein each of the individual channels comprises: a nozzle (556, fig. 6); a pressure chamber overlapping the nozzle in the third direction (the wide portion of 554, fig. 6); a descending channel extending in the third direction between the nozzle and the pressure chamber (the narrow portion of 554, fig. 6); a first narrowed portion between the pressure chamber and the first common channel (538, fig. 6), the first narrowed portion being narrower than the pressure chamber (see fig. 6); and a second narrowed portion between the descending channel and the second common channel (560, fig. 6), the second narrowed portion being narrower than the pressure chamber (see fig. 6).
Regarding claim 8, Nishimura further discloses the head according to claim 7, wherein resistance to liquid flow of the first narrowed portion is higher than that of the descending channel (see fig. 6 and paras 53, 62, 64, and 65).
Regarding claim 9, Nishimura further discloses the head according to claim 7, wherein resistance to liquid flow of the second narrowed portion is higher than that of the descending channel (see fig. 6 and paras 58, 63, 64, and 65).
Regarding claim 10, Nishimura further discloses the head according to claim 7, wherein the plurality of individual channels comprise a plurality of pressure chambers and a plurality of descending channels, respectively (see fig. 6), and wherein the first common channel is between each of the plurality of the pressure chambers arranged in the second direction (212 extends between individual channels in the second direction in fig. 2.  Alternatively, see fig. 6.) and the first common channel overlaps the pressure chambers in the second direction (see fig. 2 or 6), the first narrowed portion extends in the second direction between at least two of the plurality of pressure chambers and the 
Regarding claim 11, Nishimura further discloses the head according to claim 10, further comprising a first plate comprising a first recess, wherein the first recess is the first narrowed portion (see fig. 3 or 6); a second plate including a second recess, wherein the second recess is the second narrowed portion (see fig. 3 or 6), wherein the first plate is laminated to the second plate in the third direction (see fig. 3 or 6); and a nozzle plate, wherein the plurality of individual channels comprise a plurality of nozzles (see fig. 3 or 6), wherein the nozzle plate comprises the plurality of nozzles (see fig. 3 or 6), and wherein the nozzle plate is laminated to the second plate in the third direction (see fig. 3 or 6).
Regarding claim 16, Nishimura further discloses the head according to claim 7, further comprising a first plate comprising both the pressure chamber and the first common channel (see fig. 3 or 6); a vibration plate covering the pressure chamber in the third direction (see fig. 3 or 6); a piezoelectric element overlapping the pressure chamber in the third direction (see fig. 3 or 6), wherein the piezoelectric element is disposed on the vibration plate (see fig. 3 or 6); and a driver overlapping the first common channel in the third direction (see fig. 3 or 6), wherein the driver is electrically connected to the piezoelectric element (see fig. 3 or 6).
claim 18, Nishimura further discloses the head according to claim 2, wherein the second common channel is larger than the first common channel (see fig. 3 or 6).

Okazawa (US 2019/0291424 A1) is considered pertinent to applicant's disclosure and is cited for disclosing related limitations to the applicant’s claimed and disclosed invention.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

April 8, 2021